Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Preliminary Amendment filed 9/24/20
Claims 1-15 have been amended.

Claims 1-15 are pending examination.

Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Drozt et al (US 2012/0170501).
	
	a.	Per claim 1, Drozt et al teach a method of managing a plurality of media streams intended to be rendered by a calling device before finalizing an establishment of a communication, the method implemented by the calling device prior to the finalization of the establishment of the communication, the method comprising: 
sending a request to establish the communication to at least one called device (paras 0046-47, 0066—request for communication to a called device
for each media stream of a plurality of media streams (para 0059—media stream):

receiving a message in response to the request to establish the communication (para 0062, 0072—response to request), and

obtaining, according to the presence or the absence of a first degree of priority associated with the media stream in the received message, a second degree of priority associated with the media stream (paras 0069-70—selecting a lower priority quality of media stream), and

selecting a media stream in order to render the media stream, the media stream being selected from among said plurality of media streams, as a function of second degrees of priority associated with the media streams of the plurality of media streams (para 0070—selecting a media stream from a plurality of media streams).

Claims 10 and 14-15 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Drozt et al teach the method of claim 1, wherein, for each media stream of the plurality of media streams: the second degree of priority obtained is the first degree of priority if the first degree of priority is present in the received message, the second degree of priority obtained is a default degree of priority if a first degree priority is not present in the received message (paras 0056-60, 0070).
c.	Per claim 3, Drozt et al teach the method of claim 1, wherein selecting a media stream comprises comparing the second degrees of priority associated with the media streams of the plurality of media streams, a media stream being selected according to the result of the comparison (paras 0063-69—selecting modified media format of the media stream).
d.	Per claim 4, Drozt et al teach the method of claim 1, wherein selecting a media stream comprises comparing the second degrees of priority associated with the media streams of the plurality of media streams, following the receipt of a first message received in response to the request to establish the communication, the method further comprising rendering of the first paras 0065-69), and selecting a media stream further comprises during the rendering of the first media stream, obtaining a second degree of priority associated with a second media stream of the plurality of media streams, following the receipt of a second message received in response to the request to establish the communication, the method further comprising, if the second degree of priority of the second media stream is higher than the second degree of priority of the first media stream, interrupting the rendering of the first media stream and rendering the second stream media, in place of the first media stream (paras 0055-63 and 0068-69).
e.	Per claim 5, Drozt et al teach the method of claim 1, wherein receiving the message in response to the request to establish the communication comprises receiving a signaling message associated with a media stream of the plurality of media streams (paras 0066-69).
f.	Per claim 6, Drozt et al teach the method of claim 1, wherein receiving the message in response to the request to establish the communication comprises receiving a control  packet associated with a media stream of the plurality of media streams (paras 0028-29, 0043-44, 0047—SIP control data).
g.	Per claim 7, Drozt et al teach the method of claim 1 further comprising: receiving a third message received in response to the request to establish the communication, recording, in a memory of the calling device, for a predetermined duration starting upon receipt of the third message, at least one stream of the plurality of media streams, the media stream being received by the calling device (paras 0048-50, 0059-61, 0070).
	Per claim 8, Drozt et al teach the method of claim 7, wherein the predetermined duration depends on the value of the second degree of priority obtained (para 0070-72—expiration timer).
i.	Per claim 9, Drozt et al teach the method of claim 7, further comprising rendering the selected media stream, the rendering being accelerated so that the duration of the rendering process is reduced by the predetermined duration (paras 0070-73).
j.	Per claim 11, Drozt et al teach the method for managing at least one media stream intended to be rendered by the calling device of claim 10, the method comprising: for each of the at least one stream, determining the associated first degree of priority, for each first degree of priority determined, sending the first degree of priority in a message to the calling device (paras 0068-73).
Claim 13 contains subject matter substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.
k.	Per claim 12, Drozt et al teach the method of claim 11, wherein for each of the at least one stream, the first degree of priority is determined as a function of the network distance between the calling device and a network device associated with the stream (paras 0066).




Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tamagnan et al (US 2017/0310730) – degrees of priority in SIP media streams

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448